CLIFFORD, Justice.
Alan Roberts appeals from an order of the Superior Court (Kennebec County, Brody, C.J.) denying a petition for his discharge from the custody of the Commissioner of Mental Health and Mental Retardation (Commissioner). We find no error and affirm the Superior Court.
Roberts was seventeen years old when in 1982 he shot and killed Russell Spaulding in Waterville. He was initially charged with murder as a juvenile, but was later bound over for prosecution in Superior Court as an adult. See 15 M.R.S.A. § 3101(4) (1980 & Supp.1988).
At Roberts’s jury trial in 1984 (Kennebec County, Alexander, J.), Dr. Charles Robinson, a psychologist, testified that at the time of the shooting, Roberts was suffering from a dysthymic disorder, described as a mental disease or defect. Dr. Charles Acker, also a psychologist, testified for the State that Roberts had a personality disorder and a substance abuse problem, but did not suffer from a mental disease or defect. The jury found Roberts not guilty by rea*682son of insanity. See 17-A M.R.S.A. § 39 (1988).1
On April 17, 1984, the Commissioner filed a special report in the Superior Court, P.L. 1979, ch. 663, § 86 (current version at 15 M.R.S.A. § 104-A (Supp.1988)), recommending the conditional release of Roberts from the Augusta Mental Health Institute (AMHI). Dr. Ulrich Jacobsohn, a psychiatrist and then Clinical Director of AMHI, concluded that Roberts did not suffer from a mental disease or defect, ruled out a dysthymic disorder in particular, and recommended his partial release from AMHI, under the supervision of the Division of Probation and Parole. A hearing on the petition was held in the Superior Court before the same justice who presided at Roberts’s trial. Dr. Jacobsohn and Dr. Robinson testified at the hearing. Contrary to the testimony of Dr. Jacobsohn, Dr. Robinson testified that Roberts continued to suffer from a dysthymic disorder, but agreed with Jacobsohn and Acker that Roberts could be released subject to conditions. The court ordered Roberts’s release subject to certain conditions, including psychological counseling and treatment, participation in alcohol and substance abuse programs and counseling, nonpossession of firearms, and employment.
Roberts was the subject of further court orders in July 1984 denying the State’s request to revoke his release because of his failure to comply with release conditions; in September 1984 ordering him to complete a substance abuse program; and in May 1985 ordering continuation of supervised conditional release.
In May of 1986, the Commissioner petitioned the court for Roberts’s release based on Dr. Jacobsohn’s opinion that Roberts was not suffering from a mental disease or defect. After hearing, the court {Brody, C.J.) ordered a continuation of supervised release subject to conditions. Because Roberts had been convicted of burglary and theft, the court ordered an additional condition that Roberts refrain from criminal conduct.
Roberts continued to have trouble complying with the conditions of the order of release, and spent time at the Maine State Prison when, following a physical confrontation with his wife,2 the probation imposed for his burglary and theft conviction was revoked.
In April of 1988, under 15 M.R.S.A. § 104-A(3) (Supp.1988), the Commissioner again petitioned for the release of Roberts. Dr. Jacobsohn, now the Director of the State Forensic Service, and Dr. Owen D. Buck, Dr. Jacobsohn’s successor as the Clinical Director of AMHI, as well as Roberts testified at the hearing on the petition. Both Drs. Jacobsohn and Buck testified that Roberts was not suffering from a mental disease or defect. Both testified that Roberts exhibited antisocial behavior and abused alcohol, and although he represented some danger and should be supervised,3 there was no danger of harm to himself or anyone else as a result of a mental disease or defect.
*683The court denied the petition for outright discharge and ordered the previously imposed-conditions of release to be continued. The court found that Roberts was “still suffering from the mental disease or defect” that resulted in his acquittal by reason of insanity in 1984, that there was no substantial change in Roberts from his condition in 1984, and that it was not convinced that Roberts would not cause injury to himself or others due to a mental disease or defect. This appeal followed.
Before granting Roberts’s release from the custody of the Commissioner, the Superior Court must find by clear and convincing evidence that he would not cause injury to himself or others due to a mental disease or defect. LaDew v. Comm’r of Mental Health, 532 A.2d 1051, 1052 n. 1 (Me.1987); Taylor v. Comm’r of Mental Health and Mental Retardation, 481 A.2d 139, 150 (Me.1984); 15 M.R.S.A. § 104-A(1) (Supp.1988). Roberts had the burden of proof in the Superior Court on that issue. On appeal from the court’s denial of the petition for his outright release, Roberts must demonstrate that the court was compelled to find to a high degree of probability that he was not suffering from a mental disease or defect, or that he did not pose a danger to himself or others as a result of a mental disease or defect. LaDew, 532 A.2d at 1054; Taylor, 481 A.2d at 153. Roberts argues that the testimony of Drs. Jacob-sohn and Buck at the release hearing was uncontradicted and compelled a finding that he did not suffer from a mental disease or defect. We disagree.
Even assuming that the court could consider no evidence other than uncontradicted psychiatric testimony presented at the hearing, the court is not required to accept such expert psychiatric testimony. State v. Boone, 444 A.2d 438, 444 (Me.1982). Whether Roberts suffered from a mental disease or defect4 is ultimately a legal, as opposed to a medical, determination to be made by the court. In re Fleming, 431 A.2d 616, 618 (Me.1981).
Moreover, contrary to Roberts’s contention, the court was not limited to the testimony presented at the release hearing last in time. The court is entitled to rely on testimony presented at Roberts’s trial and at earlier release hearings, as well as earlier psychiatric evaluations. LaDew, 532 A.2d at 1054. That evidence included the testimony of Dr. Robinson, who at the trial and at a previous release hearing testified that Roberts suffered from a dysthymic disorder, a mental disease or defect.
At Roberts’s trial in 1984, a jury made a determination that he suffered from a mental disease or defect. There was substantial evidence, including testimony from Dr. Jacobsohn and Dr. Buck, that Roberts’s condition had not changed substantially since his trial. The record in this case did not compel the court to find to a high probability that Roberts no longer suffered from a mental disease or defect.
Although Dr. Buck testified that Roberts posed only a low-risk danger, the court was not convinced that Roberts would not cause injury to himself or others due to his mental disease or defect. On this record, the court was not compelled to find otherwise.
The entry is:
Judgment affirmed.
ROBERTS, WATHEN, GLASSMAN and COLLINS, JJ., concurring.

.At the time of Roberts’s trial, 17-A M.R.S.A. § 39 (1983) read as follows:
1. A defendant is not criminally responsible if, at the time of the criminal conduct, as a result of mental disease or defect, he either lacked substantial capacity to conform his conduct to the requirements of the law, or lacked substantial capacity to appreciate the wrongfulness of his conduct. The defendant shall have the burden of proving, by a preponderance of the evidence, that he lacks criminal responsibility as described in this subsection.
2. As used in this section, "mental disease or defect” means any abnormal condition of the mind which substantially affects mental or emotional processes and substantially impairs the processes and capacity of a person to control his actions. An abnormality manifested only by repeated criminal conduct or excessive use of alcohol, drugs or similar substances, in and of itself, does not constitute a mental disease or defect.
Section 39 has since been amended to eliminate the volitional aspects of the insanity defense. P.L.1985, ch. 796, § 5. See LaDew v. Comm’r of Mental Health, 532 A.2d 1051 (Me.1987).


. Roberts ended up pleading guilty to a charge of disorderly conduct.


. At the time of the hearing, Roberts was on probation resulting from the burglary and theft convictions.


. See supra note 1 for the definition of mental disease or defect in effect at the time of the incident.